Citation Nr: 0024403	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right fibula.

2.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to February 
1949.

Service connection was granted for residuals of a fracture of 
the right fibula by an April 1960 rating decision.  A 
noncompensable (zero percent) disability rating was assigned, 
effective January 6, 1960.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Manila, 
Philippines.

This case was previously before the Board in December 1998, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  For the reasons stated below, the Board finds 
that the RO has substantially complied with the December 1998 
remand directives.  Accordingly, a new remand is not required 
in order to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

As an additional matter, it is noted that in December 1998 
the Board denied the veteran's claim of entitlement to a 
compensable rating for abraded wound scars of the back.


FINDINGS OF FACT

1.  The veteran's residuals of a right fibula fracture are 
not manifest by malunion of the fibula, flexion limited to 45 
degrees, nor extension limited to 10 degrees.

2.  The medical evidence shows that the veteran's right knee 
and ankle pain are not due to the service-connected right 
fibula fracture.

3.  The medical evidence shows that the veteran's 
osteoarthritis of the right knee and ankle are not due to the 
service-connected right fibula fracture.

4.  The evidence on file does not show that the veteran's 
service-connected disabilities interfere with his ability to 
secure or maintain employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a fracture of the right fibula are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5262 
(1999).

2.  The criteria for a 10 percent rating based on multiple 
noncompensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's service medical records 
show that he sustained a fracture to the mid-shaft right 
fibula in July 1947.  Service connection was subsequently 
granted for the residuals of this fracture by an April 1960 
rating decision.  A noncompensable disability rating was 
assigned, effective January 6, 1960.

In September 1994, the veteran requested reconsideration, re-
evaluation, and an examination for his service-connected 
healed fracture of the right fibula, among other things.

Various private medical records were subsequently added to 
the file, including a February 1975 statement from a Dr. 
Flores, who noted that he had treated the veteran for pain 
and swelling of the upper third of the right leg, with 
evidence of bone involvement.

Private medical records were also obtained from a Dr. Canete, 
which covered a period from November to December 1994.  In a 
November 1994 statement, Dr. Canete noted that the veteran 
had several medical problems, including osteoarthritis.  On a 
December 1994 examination, Dr. Canete clinically evaluated 
the veteran's lower extremities as normal.  

The veteran underwent a VA examination of the bones in 
January 1995.  At this examination, it was noted that the 
veteran sustained a right fibula fracture in 1947.  It was 
noted that it had been complicated by recurrent pain, 
swelling, and a draining fistula.  Further, it was noted that 
the veteran suffered from asthma; atrial fibrillation; 
osteoarthritis, mostly in the shoulders; and third nerve 
palsy with residual ptosis.  On examination, the veteran was 
found to have mild right calf swelling compared to the left.  
There was no evidence of deformity, angulation, false motion, 
or shortening.  Intra-articular involvement was found to be 
normal.  X-rays taken of the right leg revealed a healed 
proximal fibular fracture.  Mild degenerative osteoarthritic 
changes were also noted.  Based on the foregoing, the 
examiner diagnosed residual, right fibular fracture with 
degenerative arthritic progression since decline of overall 
medical condition.  The examiner also opined that the veteran 
was unemployable.  

In a February 1995 rating decision, the RO denied the 
veteran's claim for a compensable rating for his residuals of 
a right fibula fracture.

The veteran appealed the February 1995 rating decision to the 
Board, contending that he was entitled to a compensable 
rating for his right fibula fracture.

Additional private medical records were subsequently added to 
the file, including a February 1975 X-ray report.  This X-ray 
revealed evidence of a callous formation of the previous 
fracture of the fibula, upper third.

Various other private medical records are on file, including 
those from Doctors Camara, Yee, Kortvelesy, Edgardo, Lee, and 
Ablan.  Most of these records concern treatment for left eye 
problems, including left cranial nerve III paralysis and 
ptosis.  Other than an occasional notation of knee pain, 
these records make no pertinent findings regarding the 
veteran's claim for a compensable evaluation for his right 
fibula fracture.

The veteran underwent a VA examination of the joints in 
November 1997.  At this examination, the examiner noted that 
the veteran's claims folder had been reviewed.  The veteran 
reported that he continued to have problems with right knee 
swelling off and on, especially when climbing stairs, walking 
more than 10 minutes or 1 and 1/2 blocks.  He also reported 
that the pain and fatigue in his leg increased with standing 
for longer than 10 minutes.  Further, he stated that it was 
especially difficult to stand in the morning.  He also 
complained of occasional limping with ambulation.  
Examination of the right knee revealed mild crepitus, 
palpable.  There was no acute effusion of the right knee or 
ankle.  Range of motion of the right knee was flexion to 120 
degrees, and extension to zero degrees.  Ankle dorsiflexion 
was 5 degrees; plantar flexion 30 degrees.  No warmth or 
tenderness was noted in the right ankle.  Regarding the 
veteran's gait, it was stated that a slight limp was noted 
favoring the left leg (not the right leg).  Based on the 
foregoing, the examiner diagnosed fracture right fibula with 
evidence of degenerative joint disease of the right knee and 
right ankle.

When the case came before the Board in December 1998, it was 
noted that while the November 1997 VA examination included 
range of motion studies for the veteran's right leg, the 
examiner did not discuss any functional loss due to pain on 
use or during flare-ups that the veteran might experience.  
The Board concluded that such a discussion was required in 
order to accurately evaluate the veteran's service-connected 
disability.  Additionally, the Board noted that the November 
1997 VA X-rays included an impression of "minimal 
degenerative and/or post-traumatic changes" in the ankle.  
The Board concluded that clarification was necessary as to 
whether the referenced changes in the right ankle were 
residuals of the fracture of the right fibula.  Accordingly, 
the Board remanded the case for the RO to obtain additional 
medical records, and to accord the veteran a new examination 
in order to ascertain the current nature and severity of his 
residuals of a fracture to the right fibula.  Further, the 
Board instructed the examiner to respond to several questions 
regarding the effect of pain on the veteran's service-
connected disability, and to express an opinion as to the 
degree of probability that the degenerative changes noted in 
the right ankle are linked to the fracture of the right 
fibula.

In January 1999, the RO sent correspondence to the veteran 
requesting that he identify any additional medical treatment 
he had received for his right fibula fracture.  No response 
from the veteran appears to be on file regarding this 
request.

In July 1999, the veteran underwent both a VA arranged 
orthopedic examination, and a VA examination of the 
peripheral nerves.

At the VA arranged orthopedic examination, it was noted that 
the veteran was retired.  His current complaints included 
right knee pain with occasional swelling that was causing no 
major discomfort.  Also, his right ankle had mild discomfort 
and very mild swelling.  He reported that he had difficulty 
walking more than a block because of right knee pain, as well 
as difficulty with his asthma.  Further, he reported that he 
had occasional pain in his right knee that would awaken him 
on occasion.  He had difficulty doing stairs, and had to use 
the hand rail.  The veteran was able to sit without problems.  
However, he could stand for only 10 to 20 minutes; walk 1 to 
30 minutes, for approximately one block.  He used a cane 
occasionally.  Additionally, the veteran reported that he 
felt his right knee was slowly getting worse.  Conversely, 
his right ankle pain was very mild, and there had been no 
significant change recently.  

On examination, the examiner found the veteran to be well-
developed, well-nourished, and in no acute distress.  His 
gait showed right antalgic.  He was unable to stand on toes 
or heels.  However, the examiner noted that the veteran was 
observed leaving the office with a more normal gait, with 
only slight stiffness on the right side.  Range of motion for 
the right knee was from zero to 80 degrees, with pain on 
further flexion.  He complained of tenderness with palpation 
of the posterior right knee joint line.  There was no laxity.  
Lachman's was negative.  There was no effusion, patellar 
grind, or patellar inhibition.  Deep tendon reflexes were 
noted to be present and equal at knee and ankle jerks.  
Further, sensation of the lower extremities was intact.  
Motor examination was found to be variable, with right thigh 
showing weakness when testing muscle groups, including ankle 
flexors, extenders, inverters, everters, quadriceps, and 
hamstrings.  The veteran's right ankle showed no laxity, and 
was nontender.  Dorsiflexion was 20 degrees, plantar flexion 
40 degrees, inverters 30 degrees, and everters were 20 
degrees.  New X-rays of the tibia-fibula taken in conjunction 
with the examination showed evidence of an old fracture that 
was well-healed, with a fusiform enlargement of the upper 25 
percent of the fibula.  X-rays of the right knee showed 
slight narrowing of the intra-articular cartilage space, as 
well as small spurs or osteophytes on the inferior surface of 
the patella.  X-rays of the right ankle were found to be 
unremarkable.  Additionally, the examiner noted that the 
veteran's claims folder had been reviewed, and summarized the 
contents thereof.

Based on the foregoing, the examiner's diagnostic impressions 
were:  status-post healed, right proximal fibular shaft 
fracture; right knee osteoarthritis, mild to moderate; and 
right ankle mild osteoarthritis.  Furthermore, the examiner 
opined that based upon the veteran's history, his claims 
folder, and his current X-rays, that it did not appear that 
the right proximal mid-shaft fracture would account for the 
right knee pain and the right ankle pain.  The examiner noted 
that the veteran sustained a closed, simple fracture of the 
proximal portion of the fibula, and that no mention was made 
of an injury to the right knee or right ankle.  Also, the 
veteran was able to return to active duty status following 
his injury.  Moreover, per the veteran's history, he did not 
develop right ankle or right knee pain until the 1960s.  The 
examiner further noted that the veteran's X-rays showed signs 
of degenerative changes which were consistent with age.  The 
old fibular fracture appeared to be well-healed, with no mal-
alignment that would account for increase in osteoarthritis 
in the right ankle or right knee.  Additionally, the examiner 
stated that there was no involvement of the peripheral nerves 
on examination.  However, there was poor cooperation in 
muscle testing in all directions; in testing all muscles in 
the right leg, despite no signs of atrophy and reflexes 
intact, and an essentially normal gait.  The examiner stated 
that this would indicate poor cooperation on the veteran's 
part.  It was also recommended that the veteran receive 
further treatment for his osteoarthritis.

The July 1999 VA peripheral nerves examination made no 
pertinent findings regarding the veteran' residuals of his 
right fibular fracture.


I.  Increased Rating for Fibula

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Other potentially applicable criteria includes Diagnostic 
Codes 5260 and 5261.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a zero 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his right fibula fracture is well grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, VA has accorded the veteran several 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  Further, there does not appear to be 
any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to this claim.  No further assistance to the 
veteran is required to comply with the duty to assist.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board confers on a veteran or other claimant the right to VA 
compliance with the remand order and imposes on the Secretary 
a concomitant duty to ensure compliance with the terms of 
such an order.  Here, the Board notes that the July 1999 
orthopedic examiner did not specifically respond to every 
question directed by the December 1998 remand.  Nevertheless, 
the examiner did conduct a thorough evaluation concerning the 
current nature and severity of the veteran's residuals of a 
right fibula fracture, and commented upon the effect of pain 
thereof.  Specifically, the examiner opined that the 
veteran's right knee and ankle pain were not due to the 
service-connected disability.  Thus, in contrast with 
Stegall, in the case at hand, appellate review of the record 
is not frustrated by any failure to adhere to the December 
1998 remand order.  See Evans v. West 12 Vet. App. 22, 31 
(1998).  Moreover, the record indicates that the veteran was 
not cooperative during the examination, nor did he respond to 
the RO's request for additional medical records.  The Court 
has held that the duty to assist is not exclusively a "one-
way street" wherein the entire burden of such development is 
placed on VA.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Board concludes that the RO has substantially 
complied with the Board's prior remand directives, and that 
any deficiency is harmless to the resolution of the issue on 
appeal.

In the instant case, the veteran's residuals of a right 
fibula fracture are not manifest by malunion of the fibula.  
As noted above, the July 1999 orthopedic examiner stated that 
the X-rays showed the old fibular fracture to be well-healed, 
with no mal-alignment.  Since Diagnostic Code 5262 
specifically requires malunion of the fibula for a 10 percent 
rating, the veteran is not entitled to a compensable rating 
under this Code.  38 C.F.R. § 4.71a.

Regarding range of motion, neither the November 1997 nor the 
July 1999 VA examinations showed that the veteran's right leg 
was manifested by flexion limited to 45 degrees, nor 
extension limited to 10 degrees, even taking into 
consideration the veteran's complaints of pain.  As stated 
above, the July 1999 examiner found flexion to be to 80 
degrees, pain with further flexion.  Moreover, the examiner 
opined that the veteran's complaints of right knee and ankle 
pain were not due to his service-connected residuals of a 
right fibula fracture.  No competent medical evidence is on 
file which refutes this evidence.  The Court has long 
maintained that neither the Board nor the RO can reject 
medical evidence, or reach an opposite conclusion, based 
solely on its own unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the 
Board must accept this opinion as correct.  Accordingly, the 
veteran is not entitled to a compensable disability rating 
under either Diagnostic Code 5260 or 5261.  38 C.F.R. 
§ 4.71a.

As noted above, the July 1999 orthopedic examiner also opined 
that the veteran's osteoarthritis of the right knee and ankle 
are not due to his service-connected right fibula fracture.  
No competent medical opinion is on file which refutes this 
opinion.  Thus, the veteran is not entitled to a separate 
compensable rating based upon findings of arthritis and 
painful motion.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable disability rating for his service-connected 
residuals of a fracture to the right fibula.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim.  As the preponderance of the evidence is against 
the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit assignment of a compensable schedular rating for the 
veteran's right fibula fracture.  Despite the veteran's 
subjective complaints or knee and ankle pain, the medical 
evidence on file shows that this pain is not due to the 
service-connected disability.  Therefore, the factors to be 
considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not provide any basis for a compensable rating under any of 
the potentially applicable Diagnostic Codes.

II.  38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such a character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
under the Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.

In the instant case, the Board finds that the evidence on 
file does not show that the veteran's service-connected 
disabilities interfere with his ability to secure or maintain 
substantially gainful employment.  The veteran's only 
service-connected disabilities are his abraded wound scar of 
the back and his right fibula fracture.  The Board has 
previously determined that the scar did not result in any 
functional impairment and was well-healed and non-tender.  
The Board acknowledges that the January 1995 VA examiner 
opined that the veteran was unemployable.  However, this 
opinion was based upon the veteran's complaints of right knee 
and ankle pain.  For the reasons stated above, the Board has 
determined that this pain is not due to the service-connected 
disability.  Also, the January 1995 VA examiner noted that 
the veteran experienced impairment due to several nonservice-
connected disabilities, including asthma; atrial 
fibrillation; osteoarthritis, mostly in the shoulders; and 
third nerve palsy with residual ptosis.  Therefore, the Board 
concludes that the veteran is not entitled to a compensable 
rating of 10 percent pursuant to 38 C.F.R. § 3.324.


ORDER

Entitlement to a compensable disability rating for residuals 
of a fracture of the right fibula is denied.

Entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

